Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 05/31/2022 and has been entered. Claims 1, 5, 8, 15 and 19 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are pending in this application, with claims 1, 8 and 15 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,934,877 (“Toksvig et al.”) in view of U.S. Publication No. 2016/0249319 (“Dotan-Cohen et al.”).

Regarding claim 1, Toksvig et al. discloses a method for automated urgency detection, the method comprising:
capturing at least one caller parameter (social networking service may perform a "reverse lookup" on an incoming call, regardless of whether the call originates from another member of the social networking system or a landline unassociated with a member of the social networking system, and the social networking system may return that the caller has been downvoted multiple times or reported as spam or telemarketing); 
determining whether an incoming call is urgent (fig. 7, calculate composite urgency score 703); and 
conveying a determined urgency to a receiver of the incoming call (fig. 5, called party device displays “urgent call from mom”).  
	While Toksvig discloses determining an urgency of a call where a server calculates an implicit urgency score based on a number of factors, it does not specify wherein an urgency of the incoming call is categorized based on a predefined severity given varying risk thresholds.
	In a similar field of endeavor, Dotan-Cohen et al. also discusses determining urgency level of communication related events. One or more thresholds may be applied for determining whether the determined urgency level value or importance level value, for example when the importance level is low, no action may be required in response to identifying an out-of-routine event. The threshold values may vary based on the context and notification content, such as the recommended response for the user to address the unaddressed event. The determined level may span a range (such as 1 to 10 or “Not Urgent” to “Extremely Urgent,” for example) based on a comparison to similar events and the extremes (urgent/important events and not urgent/important events) and how those events were handled. the thresholds may be determined based on predetermined rules, user history, data from other users, or user preferences or settings, such as further described below ([0062]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate varying risk thresholds to the urgency determination as disclosed by Dotan-Cohen et al. in order to provide with a dynamic response method with multiple actions based on different categories.

Regarding claim 8, Toksvig discloses a computer system for automated urgency detection (fig. 9, computer system 900) comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (fig. 9, processor 902, memory 904 and storage 906), wherein the computer system is capable of performing a method comprising:
capturing at least one caller parameter (social networking service may perform a "reverse lookup" on an incoming call, regardless of whether the call originates from another member of the social networking system or a landline unassociated with a member of the social networking system, and the social networking system may return that the caller has been downvoted multiple times or reported as spam or telemarketing); 
determining whether an incoming call is urgent (fig. 7, calculate composite urgency score 703); and 
conveying a determined urgency to a receiver of the incoming call (fig. 5, called party device displays “urgent call from mom”).  
	While Toksvig discloses determining an urgency of a call where a server calculates an implicit urgency score based on a number of factors, it does not specify wherein an urgency of the incoming call is categorized based on a predefined severity given varying risk thresholds.
	In a similar field of endeavor, Dotan-Cohen et al. also discusses determining urgency level of communication related events. One or more thresholds may be applied for determining whether the determined urgency level value or importance level value, for example when the importance level is low, no action may be required in response to identifying an out-of-routine event. The threshold values may vary based on the context and notification content, such as the recommended response for the user to address the unaddressed event. The determined level may span a range (such as 1 to 10 or “Not Urgent” to “Extremely Urgent,” for example) based on a comparison to similar events and the extremes (urgent/important events and not urgent/important events) and how those events were handled. the thresholds may be determined based on predetermined rules, user history, data from other users, or user preferences or settings, such as further described below ([0062]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate varying risk thresholds to the urgency determination as disclosed by Dotan-Cohen et al. in order to provide with a dynamic response method with multiple actions based on different categories.

Regarding claim 15, Toksvig et al. discloses a computer program product (software application 220) for automated urgency detection, comprising:
one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media (col. 6, lines 15-18, the executable code of software applications 220, including notification control 241, may be stored in a computer-readable and non-transitory medium), the program instructions executable by a processor to cause the processor to perform a method comprising:
capturing at least one caller parameter (social networking service may perform a "reverse lookup" on an incoming call, regardless of whether the call originates from another member of the social networking system or a landline unassociated with a member of the social networking system, and the social networking system may return that the caller has been downvoted multiple times or reported as spam or telemarketing3; 
determining whether an incoming call is urgent (fig. 7, calculate composite urgency score 703); and 
conveying a determined urgency to a receiver of the incoming call (fig. 5, called party device displays “urgent call from mom”).  
	While Toksvig discloses determining an urgency of a call where a server calculates an implicit urgency score based on a number of factors, it does not specify wherein an urgency of the incoming call is categorized based on a predefined severity given varying risk thresholds.
	In a similar field of endeavor, Dotan-Cohen et al. also discusses determining urgency level of communication related events. One or more thresholds may be applied for determining whether the determined urgency level value or importance level value, for example when the importance level is low, no action may be required in response to identifying an out-of-routine event. The threshold values may vary based on the context and notification content, such as the recommended response for the user to address the unaddressed event. The determined level may span a range (such as 1 to 10 or “Not Urgent” to “Extremely Urgent,” for example) based on a comparison to similar events and the extremes (urgent/important events and not urgent/important events) and how those events were handled. the thresholds may be determined based on predetermined rules, user history, data from other users, or user preferences or settings, such as further described below ([0062]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate varying risk thresholds to the urgency determination as disclosed by Dotan-Cohen et al. in order to provide with a dynamic response method with multiple actions based on different categories.

Regarding claims 3, 10 and 17, Toksvig et al. in view of Dotan-Cohen et al. discloses wherein the caller parameter is selected from the group consisting of a vital parameter, a plurality of raw speech stream data, and a geographic location (col. 2, lines 1-4, the location of the calling device, the frequency and time of the call, and other social factors are utilized to determine whether the communication is urgent. 
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,934,877 (“Toksvig et al.”) in view of U.S. Publication No. 2016/0249319 (“Dotan-Cohen et al.”) and further in view of CN 113096358 (“Wang”).

Regarding claims 2, 9 and 16, Toksvig et al. discloses gathering caller parameter data but does not specify at least one caller parameter further comprises: utilizing at least one connected Internet of Things (IoT) enabled device; and storing the at least one caller parameter in a connected database.  
	In a similar field of endeavor, Wang discloses a response system and a calling terminal. The calling terminal is provided with an emergency detecting module for identifying the pressing state of the calling key and an Internet of Things detecting terminal for monitoring the state of the patient and the environment. The information from the IOT detection module is used in combination with other caller data to determine an urgency state. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Toksvig et al. to include IOT data as disclosed by Wang to provide supplemental caller parameters to confirm urgency of the call. 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,934,877 (“Toksvig et al.”) in view of U.S. Publication No. 2016/0249319 (“Dotan-Cohen et al.”) and further in view of WO 2017/124116 (“Bao et al.”).

Regarding claims 4, 11 and 18, Toksvig et al. does not specify identifying a topic of the incoming call using contextual analysis via latent Dirichlet allocation (LDA).
	In a similar field of endeavor, Bao et al. discloses method of context analysis using Topic modeling algorithms include Latent Dirichlet Allocation (LDA). Media may be transcribed to generate a transcript of the media, which may be at least some of the time-associated information. The transcript may include text representative of recognized speech, music or other sounds ([00122]). All documents may be considered to have a probabilistic distribution over a finite number of topics. Each topic is a probabilistic distribution over all words. For each document, the top words of its top topics become its tags. The latent Dirichlet Allocation (LDA) or its variants, such as multi-grain LDA (MG-LDA) may be used for topical modelling ([00608]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use latent Dirichlet Allocation as disclosed in Bao et al. to classify caller data for topic of a call in the invention Toksvig et al. such that the system may additionally use call topic to determine urgency of the call. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,934,877 (“Toksvig et al.”) in view of U.S. Publication No. 2016/0249319 (“Dotan-Cohen et al.”) and further in view of KR 20200139603 (Kim et al.”).

Regarding claims 5, 12 and 19, Toksvig et al. discloses wherein determining whether the incoming call is urgent further comprises: identifying an aberration between the at least one captured caller parameter and a past caller parameter (col. 10, lines 61-67, mobile device 140A maintains a historical log for each of the contacts or numbers stored in mobile device 140A containing the date and time of each received communication. Analysis of this log can assist mobile device 140A to identify when a call is irregular for a given contact, hence increasing the call's urgency score). However, Toksvig et al. does not specify the analysis using a DLNN model.  
	In a similar field of endeavor, Kim et al. discloses method of using a DLNN model with call history parameters to make a prediction.  Company-wide contact information is information that can reflect the contact response preference pattern of delinquent customers, and can be obtained from short-term center call history, inbound call history, virtual account deposit information, and marketing O/B information, for example, marketing. It may include contact information, guidance contact information, and previous overdue notice contact information. The method can quantitatively calculate the contact probability of overdue customers for each contact time using a deep learning neural network model, from which a predicted contact time can be made.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have known how to apply the parameters in Toksvig et al. with a deep learning neural network model to analyze urgency information for the system.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,934,877 (“Toksvig et al.”) in view of U.S. Publication No. 2016/0249319 (“Dotan-Cohen et al.”) and further in view of U.S. Publication No. 2018/0136912 (“Venkataramani et al.”).

Regarding claims 6, 13 and 20, Toksvig et al. does not specify wherein determining whether the incoming call is urgent further comprises: using a Bi-long short term memory (LSTM) model merged recurrent convolutional neural network (R-CNN) machine learning module to determine a context of the incoming call.  
In a similar field of endeavor, Venkataramani et al. discloses using machine learning used to perform complex tasks, such as recommendation engines, object detection, image classification, speech recognition. DL networks are a widely used tool for implementing deep learning programs used to classify images, text, audio, speech, etc. ([0019-0020]). Fig. 1 ([0024]) DL network 100 illustrates multiple layer for classifying input data.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to log receiver action data with a machine learning model in the invention of Toksvig et al. as disclosed by Venkataramani et al. in order to make future recommendations regarding call urgency. 

Regarding claims 7 and 14, Toksvig et al. discloses the method of claim 1, wherein conveying the determined urgency to the receiver of the incoming call further comprises: enabling the receiver to delay the incoming call (Fig 5, decline 505; Examiner interprets the called party declining the call as delaying the call because they are choosing not to accept the communication at the present time). However, Toksvig et al. does not specify feeding an action by the receiver back into a machine learning model.  
	In a similar field of endeavor, Venkataramani et al. discloses using machine learning used to perform complex tasks, such as recommendation engines, object detection, image classification, speech recognition. DL networks are a widely used tool for implementing deep learning programs used to classify images, text, audio, speech, etc. ([0019-0020]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to log receiver action data with a machine learning model in the invention of Toksvig et al. in order to make future recommendations regarding call urgency. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652